 



Exhibit 10.9

April 6, 2005

Mr. Samuel B. Fuller
7 Indian Trail
Darien, CT 06820

Dear Sam:

     Reference is made to your Employment Agreement dated December 31, 2001 (the
“Employment Agreement”) between you and AvalonBay Communities, Inc. (the
“Company,” a term which for purposes of this Agreement includes its related or
affiliated entities). This letter agreement (this “Separation Agreement”) sets
forth the terms under which your employment with the Company will terminate and
the Employment Agreement will be terminated (except for certain provisions,
which will survive as described below).



  1.   Departure Date and Consulting Services.

     (a) Termination of Employment and Departure Date. The effective date of the
termination of your employment and office(s) with the Company and any of its
related or affiliated entities will be April 30, 2005 (such date, or such
earlier date as the parties may subsequently mutually agree each in their sole
discretion, the “Departure Date”), and your termination on such date shall
constitute a termination of your employment by the Company without cause under
the Employment Agreement. By entering into this Separation Agreement, you are
acknowledging that, as of the Departure Date, you are no longer an officer or
employee of the Company and, to the extent applicable, you will no longer be a
director and/or officer of any and all entities that are affiliates of the
Company.

     (b) Consulting Services and Termination Date. From and after the Departure
Date, and until April 30, 2006 (April 30, 2006 or such earlier date as may apply
in the event that the Company terminates the consulting arrangement as
contemplated by the last sentence of this paragraph in Section 1(b) or by
Section 5(b) or 11(b) below, the “Termination Date”), you will perform services
for the Company as a consultant. The period from the Departure Date to the
Termination Date is referred to herein as the “Consulting Period”. The legal
status of your consultancy during the Consulting Period will be as an
independent contractor. You agree to make yourself available during the
Consulting Period to perform consulting services on a part-time basis only (not
to exceed 15 hours per month except as agreed to by you), at times and upon
notice reasonably acceptable to you. Your services as a consultant may include
advising the Company about development projects that are currently in progress
or in pursuit as of the Departure Date and cooperating with various litigation
matters as described in Section 8, whether now or hereafter existing. The
Company agrees to utilize

 



--------------------------------------------------------------------------------



 



Samuel B. Fuller
April 6, 2005
Page 2

your consulting services at times and places which do not interfere with your
post-departure business or employment activities. During the Consulting Period,
you shall be free to pursue other business opportunities or employment, provided
that (x) such other business opportunities or employment do not violate
Section 11 of this Separation Agreement (in which case the Company’s remedy
shall be limited as provided therein) or Sections 5, 7, 9 or 10 and (y) you do
not, without the Company’s written consent (which it may withhold in its sole
discretion) pursue, or actively attempt to disrupt or interfere with, any
development communities, development rights or development pursuits of the
Company as of the Departure Date (which shall include, in all events, any
development communities, development rights or development pursuits which have
previously been identified in the Company’s SEC filings or press releases with
respect to periods ending on or prior to March 31, 2005 (i.e., including the
first quarter 2004 earnings release) and any others that you and the Company
mutually agree you should be aware of as of the Departure Date as set forth in
an Exhibit B to be attached hereto promptly following the Departure Date). You
shall not be required to provide consulting services in a manner that
unreasonably interferes with your ability to pursue other business opportunities
or employment. Upon presentation of invoices, the Company will reimburse you for
any reasonable out-of-pocket expenses you incur in providing consulting services
hereunder, such as any required travel expenses, provided that in the event you
expect to incur meaningful out-of-pocket expenses such as airfare, you must
receive advance permission from the Company. In no event would reimbursement of
out-of-pocket expenses include overhead items such as office, telephone or
clerical support except as the Company may otherwise agree in its sole
discretion. Your compensation for services provided during the Consulting Period
shall be $60,000, payable at the rate of $5,000 per month, to be paid before the
end of each month starting in May 2005. The Company may terminate the Consulting
Period if, following written notice and at least a 30 day opportunity to cure,
you fail to perform your obligations under this Section 1(b).

Nothing in this Separation Agreement or otherwise shall be construed as
identifying you or permitting you to identify yourself as an employee, agent or
legal representative of the Company during the Consulting Period for any purpose
whatsoever. You will not be authorized to transact business, incur obligations,
sell goods, receive payments, solicit orders or assign or create any obligation
of any kind, express or implied, on behalf of the Company, or to bind it in any
way whatsoever, or to make any promise, warranty or representation on behalf of
the Company with respect to any matter, except as expressly authorized in
writing by a duly authorized officer of the Company. You shall not use any of
the Company’s trade names, trademarks, service names or servicemarks without the
prior written approval of the Company.

(c) Technical Support. For a reasonable period of time following the Departure
Date to be mutually reasonably agreed upon, but in no event beyond the
Termination Date, the Company will maintain for you a direct dial telephone
number of (203) 801-3311, including voicemail, and an email account with the
address of Samf@avalonbay.com and Sam_Fuller@avalonbay.com (the Company may
require that emails received at the Company email account be forwarded to a
non-Company email account that you maintain).

 



--------------------------------------------------------------------------------



 



Samuel B. Fuller
April 6, 2005
Page 3

     2. Payments and Benefits. In consideration of your past services and the
covenants and obligations which you have undertaken in this Separation
Agreement, and your release of the Company of all claims set forth in paragraph
3 herein, and your execution of this Separation Agreement, the Company shall
provide you with the following payments and benefits, and you agree that these
payments and benefits shall fulfill the Company’s severance obligations to you
under the Employment Agreement, including Section 7 thereof:



  (a)   2005 Base Salary. You will continue to earn a Base Salary through the
Departure Date ( aggregating approximately $128,074).     (b)   2005 Auto
Allowance. In addition to salary you will be entitled to your regular monthly
auto allowance for the period through April 30, 2005.     (c)   Cash Severance
Compensation. Promptly following the Departure Date, the Company will pay to you
$2,031,945, subject to withholding taxes. In the event that a Change in Control
(as defined in the Employment Agreement) of the Company occurs prior to
August 24, 2005, then promptly thereafter the Company will pay to you an
additional amount which is calculated such that the amount paid to you under
this clause 2(c) plus such additional amount is equal to the increased amount as
provided in Section 7 (c)(vi) of the Employment Agreement and as calculated as
of your Departure Date).     (d)   Medical/Dental. The Company shall pay for the
cost of premiums for medical and dental insurance coverage provided to you and
your children in accordance with the continuation requirements of COBRA for up
to eighteen (18) months and for the cost of premiums for medical and dental
coverage for up to an additional six (6) months under a comparable policy that
you procure (for purposes of this Section 2(d), the cost of premiums for such
additional coverage shall be deemed to be equal to the cost of premiums for
COBRA coverage). Promptly following the Departure Date, the Company shall pay
you a lump sum cash amount equal to the full amount due under this provision,
and the Company shall thereafter have no further obligation to you under this
provision and you shall be responsible for maintaining such policy(ies) and
paying the premiums related thereto each month.     (e)   Endorsement Split
Dollar Policy. The Company will continue to pay, in accordance with the terms of
a Split Dollar Agreement between you and the Company (as amended on March 31,
2005), all premiums then due and payable on, but only to the extent relating to
the whole-life portion of, the endorsement split-dollar life insurance policy
obtained pursuant to Section 3(d) of the Employment Agreement     (f)   Common
Stock.  

       (i)   On or about February 11, 2005, the Company granted to you 8,041
shares in respect of 2004 (the “2005 Shares”), of which 20% were vested and the
remaining 80% were granted subject to vesting in accordance with the Company’s
current practices.

 



--------------------------------------------------------------------------------



 



Samuel B. Fuller
April 6, 2005
Page 4



  (ii)   All shares of the Company’s stock that you were granted as Restricted
Shares prior to the Departure Date (including the 2005 Shares) and that have not
yet vested will vest as of the Departure Date. In addition to the above, the
Company will grant to you, on the Departure Date, 1,637 fully vested shares in
consideration of your partial-year 2005 service (the “Partial 2006 Shares”).    
(iii)   To the extent the Company has not already done so, promptly following
the Departure Date and subject to the restrictions set forth in paragraph 2(j)
below, the Company shall deliver to you certificates representing the Partial
2006 Shares and all Restricted Shares which vest on the Departure Date, and such
shares shall be freely transferable by you subject to applicable securities
laws. You understand that on the Departure Date when you are granted the Partial
2006 Shares and all unvested Restricted Shares vest, you shall become liable for
all applicable federal and state income tax due on the value of such stock. You
may pay the withholding taxes in cash to the Company or, alternatively, the
Company will cooperate in a sale of vested shares in a manner where a portion of
the proceeds is directly paid over to the Company on account of withholding
taxes.     (iv)   The Company will permit you to elect to have a number of the
shares you otherwise would receive on the Departure Date withheld to cover your
withholding taxes on such shares, provided you irrevocably make such election at
a time when the Company’s insider trading window is open.

     (g) Cash Bonuses.



      (i)   At or about the time when cash bonuses are made to other officers of
the Company in respect of 2004 (i.e., on or about March 1, 2005), the Company
paid to you (subject to withholding) a cash bonus in respect of 2004 of $425,715
(the “2004 Cash Bonus”), subject to withholding taxes.         (ii)   On or
prior to the Departure Date, the Company will also pay to you a prorated cash
bonus of $68,074 for 2005 (subject to withholding) (the “Partial 2005 Cash
Bonus”).

     (h) Stock Options.



      (i)   On or about February 11, 2005, the Company granted to you 49,461
options in respect of 2004 (the “2005 Options”), which were subject to vesting
in accordance with the Company’s current practices.         (ii)   All employee
stock options of the Company that you were granted prior to the Departure Date
(including the 2005 Options) and that have not yet vested will vest as of the
Departure Date.

 



--------------------------------------------------------------------------------



 



Samuel B. Fuller
April 6, 2005
Page 5



  (iii)   In addition to the above, the Company will grant to you, on or prior
to the Departure Date, 16,267 fully vested employee stock options in
consideration of your partial-year 2005 service (the “Partial 2006 Options”).  
  (iv)   The Company has taken or will take such action such that the 2005
Options and Partial 2006 Options (the “Extended Term Options”), when granted,
have a term that expires on their fifth anniversary of the date of grant,
regardless of death, disability or termination of employment or other business
relationship with the Company, provided, however, that the term of such options
shall be subject to earlier expiration as contemplated by Section 15 hereof.    
(v)   Other than the Extended Term Options (which will expire five years after
their grant date), your other options, in accordance with the term of each
individual option agreement, will expire a period of time (such period generally
being 3 months or 1 year, depending on the exact term provided in the applicable
option agreement and any addendum thereto, and such period referred to herein as
the “Tail Period”) following the Termination Date. The Company acknowledges
that, during your Consulting Period, you will have an “other business
relationship” with the Company within the meaning set forth in your stock option
agreements and the Company’s stock incentive plan. For clarification, it is
noted that the Tail Period in no event shall cause an option to extend beyond
its original 10-year term. A list of all of the stock options and their
respective outside exercise dates is outlined in Exhibit C attached hereto.

     (i) Deferred Compensation. Pursuant to the Company’s deferred compensation
plan, the Company will pay to you any amounts owed there under in accordance
with the Company’s deferred compensation plan document and your elections there
under.

     (j) Offset for Withholding Tax and Loans. You acknowledge that income taxes
or other legally mandated withholding will be due upon the payment of any cash
compensation provided for herein, the transfer or vesting of stock or the
exercise of stock options and the Company will not be obligated to deliver to
you any share certificates until you have satisfied all withholding tax
obligations. You agree and authorize the Company to withhold cash payments
otherwise due to you under this Separation Agreement, and to use such withheld
payments for the purpose of satisfying any obligations which you may have for
taxes other legally-mandated withholding until such obligations are fully
satisfied. In the event that the payments withheld are insufficient to satisfy
such obligations, you agree to make any additional payments necessary directly
to the Company until all such obligations are satisfied.

     (k) Disability Insurance. Promptly following the Departure Date, the
Company shall pay you a lump sum cash amount equal to 24 months premiums on the
current disability policy

 



--------------------------------------------------------------------------------



 



Samuel B. Fuller
April 6, 2005
Page 6



    maintained for you by the Company. Thereafter, the Company shall have no
further obligation to you under this provision and you shall be responsible for
obtaining and maintaining a disability policy (if you choose to do so) and
paying the premiums related thereto directly each month.

     (l) 401(k) Account. Promptly following the Departure Date, your 401(k)
account will be processed according to the Company’s 401(k) plan document. The
Company will cooperate with the processing of your 401(k) account should you
decide to roll such account over into another deferred tax account as permitted
under applicable law.

     (m) Accrued Vacation. Promptly after the Departure Date, you will receive
payment for all hours of actual accrued but unused vacation accrued prior to
12/31/04.

     (n) Professional Advice and Outplacement Services. The Company will
reimburse you for up to Fifteen Thousand Dollars ($15,000) in attorneys’ fees
actually incurred by you in association with your departure from and termination
of employment with the Company, including review of the Employment Agreement,
this Separation Agreement, and professional legal services leading to the
execution of this Separation Agreement. The Company will reimburse you for up to
Five Thousand Dollars ($5,000) for tax advice obtained by you from a public
accounting firm or other financial advisor associated with and relating to your
departure from and termination of employment with the Company. The Company will
reimburse you up to $25,000 for outplacement services (provided that you may
allocate up to $10,000 of this amount as additional compensation for attorneys’
fees actually incurred by you as contemplated by the first sentence of this
paragraph (n)). All reimbursements will be made promptly upon presentation of
invoices and will be subject to tax withholding and reporting. All invoices for
expenses must be submitted to the Company by March 1, 2006 so that the Company
can reimburse you for any amounts due by March 15, 2006. Invoices should be
submitted to Karen Hollinger, Senior Director of Human Resources, at the
Company.

     (o) Professional organizations: The Company will pay your 2005 annual
membership costs for the Urban Land Institute and the NAHB Multifamily
Leadership Council. Additionally the company will pay the registration, and
travel costs for your attendance for the Spring meetings of these organizations.
These payments are in addition to the reimbursements as outlined in paragraph
(n) above.

     3.   Release of Claims. You agree that the payments made or to be made to
you hereunder are in full satisfaction of all claims you may have in respect of
your employment by the Company or its affiliates and are provided as the sole
and exclusive benefits to be provided to you in respect of the termination of
your employment. In consideration of these and the other payments described in
Section 2 above and in accordance with Section 7(h) of the Employment Agreement,
you hereby covenant and agree as follows:

          (a) You, on behalf of yourself and your successors, heirs, assigns,
executors, administrators and/or estate, hereby irrevocably and unconditionally
release, acquit and forever

 



--------------------------------------------------------------------------------



 



Samuel B. Fuller
April 6, 2005
Page 7

discharge the Company, its subsidiaries, divisions and related or affiliated
entities, and each of their respective predecessors, successors or assigns, and
the officers, directors, partners, shareholders, representatives, employees and
agents of each of the foregoing (the “Releasees”), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred), known or unknown, that directly or indirectly arise out of, relate to
or concern your employment or termination of employment with the Company
(“Claims”), which you have, own or hold, or at any time heretofore had, owned or
held against the Releasees up to the date on which you execute this Separation
Agreement, including without limitation, express or implied, all Claims for:
breach of express or implied contract; promissory estoppel; fraud, deceit or
misrepresentation; intentional, reckless or negligent infliction of emotional
distress; breach of any express or implied covenant of employment, including the
covenant of good faith and fair dealing; interference with contractual or
advantageous relations; discrimination or retaliation on any basis under
federal, state or local law, including without limitation, Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act, as
amended, and the Connecticut Human Rights Law, as amended; the Employee
Retirement Income Security Act (“ERISA”), as amended, and all claims for
defamation or damaged reputation.

          (b) You acknowledge that you are releasing unknown claims.

          (c) You represent and warrant that you have not filed any complaints
or charges asserting any Claims against the Releasees with any local, state or
federal agency or court. You further represent and warrant that you have not
assigned or transferred to any person or entity any Claims or any part or
portion thereof.

          (d) You agree that you will not hereafter pursue any Claim against any
Releasee by filing a lawsuit in any local, state or federal court for or on
account of anything which has occurred up to the present time as a result of
your employment, and you shall not seek or accept reinstatement with, or damages
of any nature, severance, incentive or retention pay, attorney’s fees, or costs
from the Company or any of the other Releasees; provided, however, that nothing
in this Section 3 shall be deemed to release the Company from any claims that
you may have (i) under this Separation Agreement, (ii) for indemnification
pursuant to and in accordance with applicable statutes, the by-laws of the
Company and Section 4(b) of the Employment Agreement, (iii) vested pension or
retirement benefits under the terms of qualified employee pension benefit plans,
or (iv) accrued but unpaid wages. Nothing in this Separation Agreement shall be
construed to prohibit you from filing a charge or complaint, including a
challenge to the validity of this Separation Agreement, with the Equal
Employment Opportunity Commission or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission.

          (e) You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under the federal Age Discrimination in
Employment Act of 1967, as amended (the “ADEA”). You also acknowledge that the
consideration given for the waiver and release in the preceding paragraphs
hereof is in addition to anything of value to which you were already entitled.
You further acknowledge that you are hereby advised by the Company through this
Separation Agreement, as required by the ADEA, that: (a) your waiver and release
do not apply to any rights or claims that may arise after the execution date of
this Separation Agreement; (b) you have the right to consult with an attorney
prior to executing this Separation

 



--------------------------------------------------------------------------------



 



Samuel B. Fuller
April 6, 2005
Page 8

Agreement; (c) you have twenty-one (21) days to consider this Separation
Agreement (although you may choose to voluntarily execute this Separation
Agreement earlier); and (d) you have seven (7) days following the execution of
this Separation Agreement to revoke this Separation Agreement. Any revocation
within this period must be submitted, in writing, to Charlene Rothkopf,
Executive Vice President of Human Resources, and state, “I hereby revoke my
acceptance of our letter agreement dated as of ___, 2005 and the release
contained therein.” The revocation must be personally delivered to the Executive
Vice President of Human Resources, or mailed to the Executive Vice President of
Human Resources, 2900 Eisenhower Ave., Suite 300, Alexandria, VA 22314, and
postmarked within seven (7) days of execution of this Separation Agreement. In
the event that you choose not to revoke this Separation Agreement, please return
the acknowledgment attached as Exhibit A. This Separation Agreement shall not
become effective or enforceable until the revocation period has expired. If the
last day of the revocation period is a Saturday, Sunday, or legal holiday in
Virginia, then the revocation period shall not expire until the next following
day which is not a Saturday, Sunday or legal holiday.

     4.   Release by the Company.

          (a) The Company, on behalf of itself, its subsidiaries, divisions and
related or affiliated entities and each of their respective predecessors,
successors or assigns hereby irrevocably and unconditionally releases, acquits
and forever discharges you, your successors, heirs, assigns, executors,
administrators and/or estate (the “Employee Releasees”), from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred) known or unknown, that directly or indirectly arise out of, relate to
or concern acts or omissions reasonably taken or not taken by you in the course
of your employment with the Company in good faith (the “Company Claims”).

          (b) The Company represents and warrants that it has not filed any
complaints or charges asserting any Company Claims against the Employee
Releasees with any local, state or federal agency or court. The Company further
represents and warrants that it has not assigned or transferred to any person or
entity any Company Claims or any part or portion thereof.

          (c) The Company agrees that it will not hereafter pursue any Company
Claim against any Employee Releasee by filing a lawsuit in any local, state or
federal court for or on account of anything which has occurred up to the present
time as a result of your employment to the extent set forth in Subparagraph 4(a)
above; provided, however, that nothing in this Section 4 shall be deemed to
release you from any claims the Company may have (i) under this Separation
Agreement or (ii) for claims not otherwise released by Section 4(a) above.

     5.   Employment Agreement and Non-Solicitation.

          (a) Surviving Employment Agreement Provisions. Except as set forth in
the next sentence or as expressly provided elsewhere in this Separation
Agreement, this Separation Agreement supersedes all provisions of the Employment
Agreement and all such provisions will terminate upon the Departure Date.
Nothing contained herein, however, shall be deemed to terminate your obligations
to the Company or the Company’s obligations to you under Sections 4
(expenses/indemnification), 6 (Records/Nondisclosure/Company Policies) except as
modified

 



--------------------------------------------------------------------------------



 



Samuel B. Fuller
April 6, 2005
Page 9

herein, 7(d) (Excise Tax Payment), 8(b)-(c) (Non-Solicitation and Specific
Enforcement) except as modified herein , and 13 (Resolution of Disputes) of the
Employment Agreement, Annexes A (Code of Ethics) or B (Nondisclosure Agreement)
thereto except as modified herein, or the Company’s Stock Option Plan or the
stock option agreements entered into by you from time to time, and all such
provisions and agreements shall be deemed incorporated herein by reference. Any
disputes under this Separation Agreement will be resolved by arbitration as
provided in Section 13 of the Employment Agreement.

          (b) Extension of Non-Solicitation Provision; Termination of Consulting
Period for Violation. You agree that the Non-Solicitation Period in Section 8(b)
of the Agreement shall apply during the Consulting Period and for a period of
one year thereafter (i.e., until the one year anniversary of the Termination
Date). You agree that in the event that you violate your non-solicitation
agreement as provided herein and in Section 8(b) of the Agreement, in addition
to seeking specific performance and money damages as well as suspension of the
exercisability of the Extended Term Options as provided in Section 15 hereof,
the Company may terminate the Consulting Period without further payment of any
amounts due thereunder (thereby ending your business relationship with the
Company and beginning the applicable Tail Period on any outstanding stock
options of the Company that were issued to you and for which the Tail Period
does not begin to run until the end of your business relationship with the
Company).

     6. Return of Property. In accordance with Section 4 of the Nondisclosure
Agreement, dated as of December 31, 2001, by and between you and the Company and
incorporated in the Employment Agreement as Annex B (“Nondisclosure Agreement”),
to the extent you have not already done so, (i) you will return to the Company
all records, correspondence, notes, financial statements, computer printouts and
other documents and recorded material of every nature (including copies thereof)
that may be in your possession or control dealing with Confidential Information
(as defined in Section 8 of the Nondisclosure Agreement), and (ii) you will
return to the Company all other property. You and the Company will mutually
reasonably agree on any property or records that will not covered be covered by
the prior sentence.

     7. Adverse Actions. During the Consulting Period and for one year
thereafter (i.e., until the one year anniversary of the Termination Date), you
agree that without the prior written consent of the Company you shall not,
directly or indirectly or in any manner, or solicit, request, advise, assist or
encourage any other person or entity to, (a) undertake any action that would be
reasonably likely to, or is intended to, result in a Change in Control (as that
term is defined in the Employment Agreement) of the Company, including, for
these purposes, without limitation, a valuation of the Company; (b) seek to
change or control in any manner the management or the Board of Directors of the
Company, or the business, operations or affairs of the Company; or (c) undertake
an investment in the Company exceeding 1.0% of the outstanding shares of the
Company.

     8. Litigation Cooperation. You agree to continue to serve the Company as a
litigation consultant and, in connection therewith, to cooperate reasonably with
the Company in (i) the defense or prosecution of any claims or actions which
already have been brought or which may be brought in the future against or on
behalf of the Company and (ii) responding to, cooperating with, or contesting
any governmental audit, inspection, inquiry, proceeding or investigation, which
relate to events or occurrences that transpired in whole or in part during your

 



--------------------------------------------------------------------------------



 



Samuel B. Fuller
April 6, 2005
Page 10

employment with the Company. Your cooperation in connection with such claims or
actions shall include, without implication of limitation: (a) promptly notifying
the Company in writing of any subpoena, interview, investigation, request for
information, or other contact concerning events or occurrences that transpired
during your employment with any of the Company; (b) being reasonably available
to meet with counsel for any of the Company to prepare for discovery or trial;
(c) testifying truthfully as a witness when reasonably requested and at
reasonable times designated by the Company; (d) meeting with counsel or other
designated representatives of the Company at reasonable times and places; and
(e) preparing responses to and to cooperating with any Company’s processing of
governmental audits, inspections, inquiries, proceedings or investigations. The
Company will try, in good faith, to exercise its rights under this Section so as
not to unreasonably interfere with your personal schedule or ability to engage
in gainful employment. In the event other commitments preclude you from being
available to the Company when requested, you may decline a Company request for
cooperation so long as you promptly provide to the Company reasonable
alternative dates when you will be available to provide such cooperation. The
Company agrees to reimburse you for any reasonable out-of-pocket expenses that
you incur in connection with such cooperation, subject to reasonable
documentation. During the Consulting Period, there shall be no extra
compensation paid in connection with the time you spend complying with your
obligations as a litigation consultant under this Section. After the Consulting
Period, the Company shall compensate you at an hourly rate of $350 per hour for
time that you reasonably spend complying with your obligations as a litigation
consultant under this Section, except that the Company shall not, under any
circumstances, compensate you for time spent (i) testifying under oath or
(ii) responding to questions from governmental investigators in a capacity as a
fact witness.

     9. Confidentiality. In furtherance of your obligations under this
Separation Agreement, you agree that you shall not disclose, provide or reveal,
directly or indirectly, any confidential or proprietary information concerning
the Company, including without implication of limitation, its operations, plans,
strategies or administration, to any other person or entity unless compelled to
do so pursuant to (a) a valid subpoena or (b) as otherwise required by law, but
in either case only after providing the Company, to the attention of its Senior
Vice President-General Counsel, with prior written notice and opportunity to
contest such subpoena or other requirement. Written notice shall be provided to
the Company as soon as practicable, but in no event less than five (5) business
days before any such disclosure is compelled, or, if later, at least one
business day after you receive notice compelling such disclosure.

     10. Nondisparagement. You agree not to take any action or make any
statement, written or oral, which disparages or criticizes the Company or its
officers, directors, agents, or management and business practices, or which
disrupts or impairs the Company’s normal operations. The Company agrees to
instruct its directors and executive officers not to take any action or make any
statement, written or oral, which disparages or criticizes you or your
management and business practices. The provisions of this Section 9 shall not
apply to any truthful statement required to be made by you or any director or
executive officer of the Company, as the case may be, in any legal proceeding,
governmental or regulatory investigation, in any public filing or disclosure
legally required to be filed or made, or in any confidential discussion or
consultation with professional advisors related to any of the foregoing.

     11. Exclusivity of Services (Non-Compete).

          (a) As consideration for the Company’s agreements hereunder, you agree
that, during the

 



--------------------------------------------------------------------------------



 



Samuel B. Fuller
April 6, 2005
Page 11

Consulting Period, you shall not, without the prior written consent of the
Company, become employed as an officer or employee of any “Competing
Enterprise.” “Competing Enterprise,” for purposes of this Separation Agreement,
shall mean (i) any publicly-traded real estate investment trust or any
publicly-traded real estate company, in either case involved primarily in
multifamily rental real estate operations or (ii) any of the following private
partnership ventures which are engaged in the business of managing, owning,
developing, selling, leasing or joint venturing multifamily rental real estate
in multiple regions of the United States, which regions meaningfully overlap
with the Company’s markets: JPI, Trammell Crow Residential, and Lincoln
Properties.

          (b) In the event that you choose to become employed by a Competing
Enterprise, you shall promptly provide written notice to the Company and (i) the
Consulting Period shall end, (ii) the Company shall pay you the balance due
under the Consulting Arrangement, and (iii) the Termination Date shall be
accelerated to the date of such employment (thereby ending your business
relationship with the Company and beginning the applicable Tail Period on any
outstanding stock options of the Company that were issued to you and for which
the Tail Period does not begin to run until the end of your business
relationship with the Company). Subject to your timely compliance with the
notice provision provided in the prior sentence, the Company shall have no other
remedy for a violation of this Section, provided that the Company may continue
to enforce any other provision of this Separation Agreement or any other
agreement then still surviving, including any non-solicitation provision,
non-disparagement provision, and non-disclosure provision.

     12. Exclusivity. This Separation Agreement sets forth all the consideration
to which you are entitled by reason of the termination of your employment, and
you agree that you hereby waive any entitlement or eligibility for any payments
or benefits under any other Company severance, bonus, retention or incentive
policy, arrangement or plan.

     13. Tax Matters. All payments and other consideration provided to you
pursuant to this Separation Agreement shall be subject to any deductions,
withholding or tax reporting that is legally required for tax purposes.

     14. Notices, Acknowledgments and Other Terms.

          (a) You are advised to consult with an attorney and tax advisor before
signing this Separation Agreement. You acknowledge that you have consulted with
an attorney of your choice. You acknowledge that you have been given a
reasonable period of time to consider this Separation Agreement before executing
it.

          (b) By signing this Separation Agreement, you acknowledge that you are
doing so voluntarily and knowingly, fully intending to be bound by this
Separation Agreement. You also acknowledge that you are not relying on any
representations by any representative of the Company concerning the meaning of
any aspect of this Separation Agreement. You understand that this Separation
Agreement shall not in any way be construed as an admission by the Company of
any liability or any act of wrongdoing whatsoever by the Company against you and
that the Company specifically disclaims any liability or wrongdoing whatsoever
against you on the part of itself and its officers, directors, shareholders,
employees and agents. You understand that if you do not enter into this
Separation Agreement and bring any claims against

 



--------------------------------------------------------------------------------



 



Samuel B. Fuller
April 6, 2005
Page 12

the Company, the Company will dispute the merits of those claims and contend
that it acted lawfully and for good business reasons with respect to you.

          (c) In the event of any dispute, this Separation Agreement will be
construed as a whole, will be interpreted in accordance with its fair meaning,
and will not be construed strictly for or against either you or the Company.
Section headings and parenthetical explanations of section references are for
convenience only and shall not be used to interpret the meaning of any provision
or term of this Separation Agreement.

          (d) The law of the State of Maryland will govern any dispute about
this Separation Agreement, including any interpretation or enforcement of this
Separation Agreement.

          (e) In the event that any provision or portion of a provision of this
Separation Agreement shall be determined to be illegal, invalid or
unenforceable, the remainder of this Separation Agreement shall be enforced to
the fullest extent possible and the illegal, invalid or unenforceable provision
or portion of a provision will be amended by a court of competent jurisdiction,
or otherwise thereafter shall be interpreted, to reflect as nearly as possible
without being illegal, invalid or unenforceable the parties’ intent if possible.
If such amendment or interpretation is not possible, the illegal, invalid or
unenforceable provision or portion of a provision will be severed from the
remainder of this Separation Agreement and the remainder of this Separation
Agreement shall be enforced to the fullest extent possible as if such illegal,
invalid or unenforceable provision or portion of a provision was not included.

          (f) This Separation Agreement may be modified only by a written
agreement signed by you and an authorized representative of the Company.

          (g) This Separation Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and, except as expressly
provided herein, supersedes all prior agreements between the parties with
respect to any related subject matter.

          (h) This Separation Agreement shall be binding upon each of the
parties and upon their respective heirs, administrators, representatives,
executors, successors and assigns, and shall inure to the benefit of each party
and to their heirs, administrators, representatives, executors, successors, and
assigns.

          (i) Notices by the Company to you shall be made to your home address
as Samuel B. Fuller, 7 Indian Trail, Darien, CT 06820, telephone:
(203) 655-0022., and notices by you to the Company shall be made to the
attention of the Executive Vice President- Human Resources and delivered to the
Company’s Alexandria office. Notices shall be by a nationally recognized
overnight courier or by certified U.S. mail.

     15. Certain Breaches and Effect on Exercisability of Extended Term Options.
In the event that you willfully and materially breach the terms of Sections 5,
6, 7, 9 or 10 hereof (a “Material Breach”) at any time after the date hereof and
prior to the one year anniversary of the Termination Date then, in addition to
the Company’s rights to obtain equitable relief or damages for such breach or
the Company’s right to terminate the Consulting Period as provided in Section 5
for a breach of that Section, the Company may suspend the exercisability of any
then outstanding Extended Term Options (any such suspended options, “Suspended
Options”). The Company may suspend your right to exercise the Suspended Options
by (i) filing a request for

 



--------------------------------------------------------------------------------



 



Samuel B. Fuller
April 6, 2005
Page 13

arbitration within a reasonable time after the President or Chairman learns of
the Material Breach, which request specifically states that in 30 days the
Company is suspending your right to exercise, or (ii) in the event the Company
reasonably determines that your asserted Material Breach is curable, by sending
you a written notice describing the Material Breach and the steps you must take
to cure such Material Breach in 30 days. In the event that the Company asks you
to cure a Material Breach and you fail to cure such breach to the Company’s
satisfaction within 30 days following delivery to you of written notice from the
Company, the Company then may commence an arbitration proceeding, in which case
your right to exercise the Suspended Options will remain suspended. In the event
that an arbitrator determines that you had not committed a Material Breach, the
arbitrator may award you damages caused by the suspension of your right to
exercise the Suspended Options. In the event that an arbitrator determines that
you had committed a Material Breach, the exercise period of the Suspended
Options may be terminated by the Company immediately without further action or
decision by the arbitrator, without prejudice to the Company’s right to obtain
equitable relief or damages for such Material Breach; provided that an award of
additional damages (if any) shall take into account termination of the Suspended
Options. Nothing contained herein otherwise shall be deemed to limit the
Company’s right to obtain equitable relief or damages for any breach of this
agreement.

[End of Text]

 



--------------------------------------------------------------------------------



 



Samuel B. Fuller
April 6, 2005
Page 14

     If you agree to these terms, please sign and date below and return this
Separation Agreement to the Company’s Executive Vice President-Human Resources
within twenty-one (21) days of the date hereof. This Separation Agreement may be
executed in counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument. The
execution of this Separation Agreement may be by actual or facsimile signature.

            Sincerely,


AvalonBay Communities, Inc.
      By:   /s/ Timothy J. Naughton         Name:   Timothy J. Naughton      
Title:   President     

Accepted and Agreed to:

Signature: /s/ Samuel B. Fuller
Name (printed): Samuel B. Fuller
Dated: April 6, 2005

 